DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12 June 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.

Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  
Additionally, non-patent literature document cite no. 1 (Verdine) is cited to include pages 7-13.  However, only pages 7 and 8 are submitted.

  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 535.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
Para. 88 is missing a period at the end of the paragraph.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 are each missing a comma after “claim 1” so that they maintain uniform formatting with the other claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "meaningfulness measurement" in claims 1, 12, and 19 is a relative term which renders the claim indefinite.  The term "meaningfulness measurement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” (see claims 1, 12, and 19; para. 4 of the specification), “how many player constructs were classifiable, the similarity between elements (e.g., identified player constructs) within a given class, and the similarity between the classes in which the player constructs were classified” (see Fig. 2B; para. 18 and 21 of the specification) or “a combination of values, such as a similarity between elements in a class, a similarity between classes, and/or a quantity of recognizable player constructs” see Fig. 5; para. 47, 52, and 92 of the specification).  Para. 92 also identifies that “[a]dditionally or alternatively, other processing, statistical analysis, or other variation may be performed on the combination resulting in the meaningfulness measurement.”  However, no other “processing, statistical analysis” is explicitly identified.  Furthermore, while the disclosure provides examples of what the meaningfulness measurement may be based on, it does not actually identify how the meaningfulness measurement is based on those values.  In particular, the disclosure is silent regarding what a meaningfulness measurement is, such as a value, a value within a range of values, or a qualification (even a simple binary yes/no), etc.  Thus, one of ordinary skill in the .

Regarding claim 19, it is unclear how a system comprises steps of “assigning the player construct to a class associated with the one of the plurality of known objects” and “determining a meaningfulness measurement”.  In particular, assigning and determining are method steps whereas a system is a physical product.  Thus, it is unclear which statutory category is being claimed and one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the assigning and determining steps are construed as indented the same as the obtaining, receiving, and comparing steps such that it is clear they are being performed by the claimed processor.  Dependent claim 20 inherits the deficiency of its respective parent claim, and is thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Regarding claims 1, 2, 12, and 19, the disclosure fails to provide sufficient written description for “determining a meaningfulness measurement based on a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” in claims 1, 12, and 19 and “wherein determining the meaningfulness measurement further comprises combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes” in claim 2 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” (see claims 1, 12, and 19; para. 4 of the specification), “how many player constructs were classifiable, the similarity between elements (e.g., identified player constructs) within a given class, and the similarity between the classes in which the player constructs were classified” (see Fig. 2B; para. 18 and 21 of the specification) or “a combination of values, such as a similarity between elements in a class, a similarity between classes, and/or a quantity of recognizable player constructs” see Fig. 5; para. 47, 52, and 92 of the specification).  Para. 92 also identifies that “[a]dditionally or alternatively, other processing, statistical analysis, or other variation may be performed on the combination resulting in the meaningfulness measurement.”  However, no other “processing, statistical analysis” is explicitly identified.  Furthermore, while the disclosure 

Regarding claim 3, the disclosure fails to provide sufficient written description for “using the meaningfulness measurement to diagnose a disorder in a player that generated the player construct” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that this is performed in results-based language without providing the necessary steps, calculations, or algorithms to perform the claimed functionality.  In particular, para. 19 merely recites that “the meaningfulness measurement may be used to provide a diagnosis of one or more developmental disorders that may be affecting the player”.  Para. 51 identifies that Fig. 3A and 3B illustrate an example method of diagnosing a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 8, claim 8 depends from claim 9, and claim 9 depends from itself.  Thus, these claims do not contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of compact prosecution, the dependencies of claims 7-9 are construed like their counterparts in claims 16-18, wherein claim 16 depends from claim 15, claim 17 depends from claim 16, and claim 18 depends from claim 17.  Thus, claim 7 is construed to depend from claim 6, claim 8 is construed to depend from claim 7, and claim 9 is construed to depend from claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which falls under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting (obtaining and receiving), comparing, assigning, determining, diagnosing, scaling, applying, filling, comparing, averaging, combining, and customizing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the averaging, determining, scaling, applying, and filling steps amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility. Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a plurality of known objects (claims 1, 12, and 19), a player construct (claims 1, 12, and 19), embedded sensors in a plurality of physical blocks (claims 4, 13, and 20), a plurality of electronic blocks (claims 5 and 14), a non-transitory computer readable medium (claim 12), a processor (claims 12 and 19), a system (claim 19), and a memory (claim 19) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  In particular, the method as claimed can be construed as performed by a human.  Although the claims recite components (identified in Step 2A, Prong 2) for performing, or being passively involved in (i.e., the elements recited in the method claims), at least some of the recited functions, these elements are recited at a high level of generality and are not tied to the performance of any step. This is evidenced by at least Fig. 1 and 9 which Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Thus, the claimed method is construed as performed entirely by a human.  Viewed both individually, and as a whole, the additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frost et al. (US 2012/0323084) discloses a set of blocks and methods of play and diagnosis using the blocks.
Roots et al. (US 2013/0101976 and US 9,014,614) disclose a cognitive disorder diagnostic and treatment system using cognitive cubes, gameplay associated with the cognitive cubes, and data gathering during gameplay for statistical analysis.
Scheffler (US 2015/0339570) discloses determining a pattern matching score and comparing that score to a threshold.
Chen et al. (Guided Play at 2016 CHI Play) is the Applicant’s public disclosure of the claimed invention.  However, this disclosure does not explicitly describe determining a meaningfulness measurement.
Kitamura et al. (Real-time 3D Interaction with Active Cube) discloses cubes with a bi-directional user interface and a computer that recognizes the 3D structure of connected cubes in real time by utilizing the real-time communication network among cubes.
Sharlin et al. (Cognitive Cubes: A Tangible User Interface for Cognitive Assessment) discloses an automated system for constructional cognitive assessment using ActiveCube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/Examiner, Art Unit 3715